Filed 9/2/21 P. v. Carranza CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081156
             Plaintiff and Respondent,
                                                                              (Super. Ct. No. PCF392317B)
                    v.

 CHARLES CARRANZA,                                                                        OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Gary M.
Johnson, Judge.
         Joshua G. Wilson, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Poochigian, Acting P. J., Meehan, J. and Snauffer, J.
                          STATEMENT OF APPEALABILITY
       This appeal is from a final judgment imposing sentence and is appealable pursuant
to Penal Code section 1237,1 subdivision (a).
                              STATEMENT OF THE CASE
       A felony complaint filed on February 3, 2020, charged Carranza with unlawful
driving or taking of a motor vehicle (Veh. Code, § 10851, subd. (a); count 1), purchase or
receipt of a stolen vehicle (§ 496d; count 2), and misdemeanor possession of burglary
tools (§ 466; count 3). Counts 1 and 2 alleged Carranza committed the offenses while on
release from custody in violation of section 12022.1.
       On February 19, 2020, Carranza pled no contest to count 1 and count 3 pursuant to
a plea agreement. Carranza did not change his plea to count 2 which was to be dismissed
at the time of sentencing. The parties stipulated to a factual basis for the plea. Carranza
also pled no contest to various charges in several companion cases.
       On March 10, 2020, the trial court denied a request to continue sentencing. As to
count 1, the court denied probation and sentenced Carranza to the middle term of two
years. The court imposed no time on count 3. The court imposed a restitution fine of
$500, a parole revocation fine of $500, a court operations fee of $80, and a conviction
assessment of $60. The remaining counts and special allegations were dismissed.
       On May 11, 2020, Carranza filed a timely notice of appeal. The trial court granted
a certificate of probable cause.
       This court denied Carranza’s motion to consolidate this appeal with appeal
no. F081159 by order dated December 16, 2020.
                                   STATEMENT OF FACTS
       According to the probation officer’s report, on January 20, 2020, at about
7:45 p.m., Tulare police officers were patrolling when they saw a Ford van parked the

       1   Unlabeled statutory references are to the Penal Code.


                                              2.
wrong way on the road. They were advised by dispatch that the van had been stolen.
The officers contacted the van’s occupants, Carranza and co-defendant Valerie
Washington. Both were taken to the Tulare Police Department for questioning. A
records search revealed Carranza had active warrants. A search of Carranza produced
five shaved vehicle keys. He said he had found them at a junkyard and that he knew
nothing about a stolen vehicle. He said that Washington was the driver and had the keys
to the vehicle.
       Washington told the officers that her friend “Pelva” had lent her the vehicle, but
she denied having driven it. At the scene, the officers called the registered owner of the
vehicle, A.E., who responded to the scene and retrieved the vehicle.
                            APPELLATE COURT REVIEW
       Carranza’s appointed appellate counsel has filed an opening brief that summarizes
the pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating Carranza was advised he could file his
own brief with this court. By letter on February 2, 2021, we invited Carranza to submit
additional briefing. To date, he has not done so.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                              3.